Citation Nr: 1041710	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to January 21, 2010 for 
grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 until June 1989.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cheyenne, Wyoming.


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to a TDIU on May 
17, 2006.

2.  The Veteran met the schedular criteria for TDUI effective 
August 18, 2009.

3.  The Veteran has been unable to maintain substantially gainful 
employment due to the effect of service-connected disabilities 
since August 18, 2009.


CONCLUSION OF LAW

The criteria are met for an effective date of August 18, 2009 for 
the award of TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.400, 4.16 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claim regarding the effective date of TDIU arises 
from an appeal of the initial grant of the benefit.  Courts have 
held that where an underlying claim has been granted and there is 
disagreement as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-17 (2007); Rango v. Shinseki, 
No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further 
notice is needed under VCAA.

Irrespective of the above it is noted that in an October 2010 
hearing before the undersigned, the presiding Veterans Law Judge 
clarified the issue on appeal and identified potentially relevant 
additional evidence that the appellant may submit in support of 
their claim.  These actions by the undersigned supplement VA's 
compliance with the VCAA and serve to satisfy the obligations 
imposed by 38 C.F.R. § 3.103 (2010).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  The record also reflects that VA has made reasonable 
efforts to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records as well as records from the Social 
Security Administration.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
October 2010 hearing, along with various statements submitted by 
the Veteran and his representative, on his behalf. The Board 
finds that no additional action to further develop the record is 
warranted.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Earlier Effective Date

The Veteran's claim for TDIU was received by VA on May 17, 2006.  
Such an award may be granted if the service-connected 
disabilities preclude the Veteran from obtaining or maintaining 
substantially gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2010).
 
Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may also be 
held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2010).

The central inquiry is, "whether the [V]eteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Neither nonservice-connected disabilities nor 
advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

When determining basic eligibility for TDIU, 38 C.F.R. § 4.16 
provides that TDIU may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (2010).

Disabilities resulting from common etiology or a single accident, 
and disabilities affecting a single body system (e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric) 
are to be considered as one disability for the purposes of 
determining whether the applicant has a disability ratable at 60 
percent or more.  Id.

Under 38 U.S.C.A. § 5110 (West 2002), unless specifically 
provided otherwise within Section 5110, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. § 
5110(a) (West 2002).

The law further states that the effective date of an award of 
increased compensation shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

In the immediate case, the Veteran was granted TDIU, effective 
January 21, 2010, in a May 2010 rating decision.  This date was 
chosen, according the rating decision, because it was the date 
that entitlement to the benefit arose based on medical evidence 
and VA regulations.

As an initial matter, the Board notes that the Veteran's diabetes 
mellitus, type II (DMII) is service-connected and is rated as 20 
percent disabling, effective May 8, 2001.  Service connection has 
also been awarded for peripheral neuropathy of both lower 
extremities associated with DMII, and separate 20 percent 
evaluations have been assigned effective April 10, 2009.  
Bilateral non-proliferative diabetic retinopathy and bilateral 
cataracts associated with DMII have been rated as 10 percent 
disabling effective August 18, 2009.  Together, these DMII-
related disabilities have resulted in a combined rating of 60 
percent from August 18, 2009.  38 C.F.R. §§ 4.25, 4.26 (2010).  
Accordingly the Board finds schedular criteria for TDIU have been 
met since August 18, 2009.  38 C.F.R. § 4.16 (2010).

The Veteran submitted his application for compensation based on 
unemployability in May 2006, at which time he indicated that he 
was currently working as a van driver.  

On VA examination in September 2006 the Veteran's reported that 
he worked between 30 and 45 hours a week, driving a van to 
transport railroad workers.  He would work between 30 minutes and 
12 hours in a day.  He indicated that he had been driving busses 
for Greyhound until August 2004 when he was forced to stop after 
losing his DOT license due to insulin use beginning in November 
2005.  He endorsed pain in his feet when driving and said that he 
needed to move about and rub his feet every 30 minutes.  The 
examiner opined that employment activity was limited by diabetes 
medication and peripheral neuropathy, and that the Veteran should 
not be employed in any position which required prolonged standing 
or walking.  Sedentary employment, however, remained feasible 
with some limitations.

A June 2006 letter from a private physician indicated that the 
Veteran had a history of shortness of breath and should therefore 
not drive commercial vehicle.  He was "on oxygen" which limited 
his activities including prolonged standing.

In a January 2007 SSA disability determination history and 
physical evaluation, the Veteran reported that he could no longer 
sit, walk, or stand for long periods of time secondary to an 
accumulation of problems with his recurrent pneumonias, chronic 
back pain, and symptoms related to DMII.  He indicated that he 
was unable to drive long distances as he could not remain seated 
for more than 45 minutes at a time and could only stand for four 
to five minutes before experiencing pain in his feet.  Walking 
was further limited due to a pulmonary compromise.  Specifically, 
he was able to walk from one end of a grocery store to the other 
by relying on a grocery cart of assistance.  If ambulating 
without assistance, he was only able to walk half way before 
becoming very short of breath, in spite of his use of 
supplemental oxygen.  The Veteran was dependant on supplemental 
oxygen due to chronic obstructive pulmonary disease (COPD).  An 
SSA determination of February 2007 found that the Veteran became 
disabled in September 2006, primarily due to COPD, but with 
diabetes mellitus being a secondary cause.

On VA examination in March 2009, it was determined that DMII had 
caused the Veteran to lose his commercial driver's license in 
2005.  After leaving Greyhound, he subsequently worked as a van 
driver for a company that did not require him to have a 
commercial driver's license.  At the time of the examination, 
however, he indicated that he was retired and no longer worked.

During an April 2010 VA examination, the Veteran reported that he 
could only lift approximately 10 pounds.  The occupational effect 
of diabetic polyneuropathy involving both upper and lower 
extremities, was to limit the Veteran to sedentary jobs not 
requiring repetitive use of his upper extremities or requiring 
lifting, pushing, or carrying objects over five to ten pounds in 
weight.  Any occupation should not involve an activity that would 
require grip strength, standing for more than ten minutes, or 
walking for over 100 yards.  He could not be required to climb 
stairs or ladders, and any job would have to allow for frequent 
rest breaks and changes in position.  These functional 
limitations were as a result of DMII in addition to diabetic 
polyneuropathy.  In addition, it was noted that service-connected 
major depressive disorder, associated with DMII, caused at least 
an intermittent inability to perform occupational tasks.  Of the 
Veteran's service-connected disabilities, only his bilateral 
cataracts were not productive of any impairment on occupational 
functioning.  With regard to the opinions rendered in April 2010, 
the Board notes that the examination did not indicate that the 
Veteran became worse on the day of the examination.  Rather, the 
examiner merely reached a forensic opinion based upon a historic 
record and the Veteran's then-current condition.  

In sworn testimony before the undersigned in October 2010, the 
Veteran indicated that after leaving Greyhound, he drove a van 
for a company called Renzenberger.  He stopped working for 
Renzenberger in 2007, only in part due to the need to carry 
oxygen bottles.

With regard to the evidence presented, the Board finds the 
Veteran to be credible in his description of symptomatology.  
Specifically, the Board notes that he has been consistent in his 
reported level of disability and such reports are corroborated by 
the observations of medical professionals.

In its rating decision granting TDIU, the RO indicated that based 
on the record, entitlement to TDIU arose on January 21, 2010; the 
date that the Veteran submitted a claim for increase of DMII and 
all secondary conditions.  The Board's review of the record, 
however, indicates that entitlement arose on August 18, 2009.  
Specifically, the Board notes that it was on this date that the 
Veteran met the schedular criteria for the award of TDIU. 38 
C.F.R. §§ 4.16, 4.25, 4.26 (2010).  

Given the Veteran's statements that he ceased working in 2007, 
combined with the opinion of a VA examiner in April 2010, the 
Veteran is found to have been unable to retain gainful employment 
prior to January 21, 2010, and the award of TDIU should extend to 
the date on which the Veteran met the schedular criteria 
described in 38 C.F.R. § 4.16 (2010), i.e. August 18, 2009.

Finally, the Board has considered whether the case should be 
referred for extraschedular consideration under 38 C.F.R. § 
4.16(b) (2010).  However, it is clear from the record that the 
Veteran did not meet the schedular criteria for a grant of TDIU 
until August 18, 2009.  More importantly, the evidence 
establishes that although the Veteran was unemployed prior to 
this date, his unemployment was as a result of a combination of 
factors, only one of which was his service connected DMII.  
Accordingly, referral for extraschedular consideration is not 
warranted.  Id.


ORDER

Entitlement to an effective date of August 18, 2009 for TDIU is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


